Bloodworth, J.
1. When the charge of the court as given is considered in its entirety and in connection with all the facts of the case, there is no reversible error in any of the excerpts therefrom of which complaint is made.
2. The requests to charge, so far as legal and pertinent, were covered by the charge given.
3. The court did not err in admitting the evidence of .which complaint is made in the 8th ground of the motion for new trial.
4. There was evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

Dorsey, Shelton & Dorsey, G. L. Bynum, for plaintiffs in error.
Moore & Pomeroy, contra.